United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                            December 30, 2004
                        FOR THE FIFTH CIRCUIT
                        _____________________            Charles R. Fulbruge III
                                                                 Clerk
                             No. 04-30672
                           Summary Calendar
                        _____________________

KATHERINE TONNAS,

                                                Plaintiff-Appellant,

   v.


STONEBRIDGE LIFE INSURANCE COMPANY,
formerly known as J.C. Penney Life
Insurance Company,

                    Defendant —— Third-Party Plaintiff —— Appellee,

   v.

KYM ADAMS WRIGHT; CHERYL ANN ADAMS;
SHEILA ADAMS SANDERS; GASKIN-SOUTHALL &
ASSOCIATES, INC.,

                                Third-Party Defendants —— Appellees

                      ---------------------
          Appeal from the United States District Court
             for the Eastern District of Louisiana
                          (02-CV-2453-L)
                      ---------------------

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     We have reviewed the summary judgment record in this lawsuit

and have studied the appellate briefs of the parties as well.          As

to plaintiff-appellant Katherine Tonnas’s first argument —— that


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
the evidence that she submitted to the district court creates a

genuine issue of material fact as to the life insurance policy’s

beneficiary —— we are satisfied that the district court’s grant of

summary judgement, grounded in the reasons patiently, fully, and

correctly set forth in its order dated May 20, 2004, should be

affirmed.

     As to Tonnas’s second argument concerning the district court’s

disbursement of the policy proceeds, she has waived it.        She

challenges the disbursement for the first time on this appeal.

Those issues not raised before the district court are waived on

appeal.1

AFFIRMED.




     1
       In re Fairchild Aircraft Corp., 6 F.3d 1119, 1128 (5th
Cir. 1993) (“In short, the argument must be raised to such a
degree that the trial court may rule on it . . . . The argument
here was not even identified by name, much less advocated.”).